141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Royce GAY, Appellant.
No. 97-2894.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 18, 1997.Filed March 18, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before BEAM, HEANEY, and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
Royce Gay appeals from the district court's1 denial of his motion to suppress evidence discovered in a search of his residence and admitted against him at trial on a charge of marijuana possession with intent to distribute.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court did not err.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Battey, Chief United States District Judge for the District of South Dakota